Senter, Inc., Respondent. In an action to cancel a notice of mechanic’s lien and to recover money damages, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County, dated October 12, 1973 and entered January 11, 1974, as (1) upon her motion *837to vacate defendant’s demand for a bill of particulars, directed her to serve a bill as to Items Nos. 2, 3, 4(a), 4(b), 5(a), 9, 11 and 12 of the demand and (2) upon her motion to vacate defendant’s notice to examine her before trial, granted her only the limited relief of fixing the place for such examination at the courthouse of the Supreme Court in Mineóla. Order modified by adding thereto a provision striking the second sentences in Items Nos. 3 and 9 of the demand for particulars. As so modified, order affirmed insofar as appealed from, without costs. The second sentence in Item No. 3 asks plaintiff to “attach copies of all estimates and paid bills.” The second sentence in Item No. 9 asks plaintiff to “attach estimates and bills.” For the purposes of the bill of particulars, it is sufficient that plaintiff provide detailed information as to how she computes certain damages (Item No. 3) and that she set forth a list of repairs made to her sprinkler system (Item No. 9). Hopkins, Acting P. J., Martuseello, Shapiro, Christ and Brennan, JJ., concur.